Citation Nr: 1624458	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  14-07 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for service-connected hypertension.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that the Veteran initially elected to appear personally before the Board in a February 2015 letter.  However, the Veteran subsequently elected to have his hearing via video teleconference in an April 2015 statement.  A Board hearing was held in April 2016.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his service-connected hypertension warrants an initial compensable rating.  The Board notes that the Veteran referenced his "denial of hypertension" in his February 2014 substantive appeal for this issue.  To the extent that the issue is unclear, the Veteran is in fact service connected for hypertension as secondary to his service-connected diabetes, which was found to be related to service.  The issue on appeal is the downstream issue of whether his hypertension is compensable and to what degree.

The Veteran received a VA examination for hypertension in February 2013.  In this examination report, the examiner noted the Veteran's hypertension was diagnosed in 2013.  However, at his April 2016 Board hearing, the Veteran reported that he recalled his diagnosis was "prior to 2012" and indeed perhaps as early as 2007 or 2008.  The Veteran further reported that this diagnosis and subsequent treatment with medication was provided by a Dr. Lee.  Presently, however, records from this physician only date back to March 2012.

VA may undertake the development of additional evidence where, as here, it is necessary to render an informed decision on a claim.  See Douglas v. Shinseki, 23 Vet. App. 19, 29 (2009).  Thus, the Board finds a remand necessary for the RO to attempt to obtain the additional private treatment records identified by the Veteran.

In light of the remand, updated private treatment records should also be obtained since March 2013.

Accordingly, the case is REMANDED for the following actions:

1.  After securing any necessary releases, obtain pertinent updated private treatment records date since March 2013.

2.  Obtain pertinent private treatment records dated prior to March 2012 (and at least as early as 2007), to include those from Dr. Lee, as well as any other private healthcare provider that has treated the Veteran's hypertension.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

If any requested records are unavailable, then the claims file should be annotated as such, and the Veteran should be so notified.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

